DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 are objected to because of the following informalities:  Claim 12 has been presented and numbered twice in the set of claims.  Second claim numbered as 12 is considered and has been renumbered as claim 21.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “height” that is greater than the major height and the minor height, as required in claims 15 -17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recited limitation in claim 15, “at least another height that is greater than the major height H and the minor height h” raises a written description issue because it is unclear from the specification to which “another height” applicant is referring.  Paragraphs [0004] and [0024], from the written description, only discloses the major and minor heights, but nowhere in the specification is disclosed an additional “another height” greater than the major and minor heights.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 is indefinite for the reason explained in the 112, first paragraph, above.  The limitation of the “at least another height that is greater than the major height H and the minor height h” is indefinite because it is unclear from the Specification to which additional height applicant is referring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 6, 8-11, 14 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saks (US 9,780,824).

    PNG
    media_image1.png
    653
    502
    media_image1.png
    Greyscale

Claim 2
Saks discloses a case (32) for partially enclosing an electronic device, the case comprising a rigid layer comprising a base (40) (see column 5 lines 19-20), at least one opening (30) and a plurality of turned edges (defined by perimeter wall 34), wherein the plurality of turned edges comprise a first and second turned edge (defined by longitudinal sides of the case) corresponding to a first and second side of an electronic device and a third and fourth turned edge (defined by transverse sides of the case) corresponding with a top and bottom of an electronic device; the plurality of turned edges comprise both a major height H and a minor height h, wherein the major height H and minor height h are measured from the base; and the major height H is reduced to the minor height h by at least one transition portion (defined by transition from top surface of the sidewall to the base) (see figure 4).
Claim 3
Saks discloses the at least one transition portion comprises four transition portions, wherein a first transition portion is located adjacent to an intersection of the first turned edge and the third turned edge, wherein a second transition portion is located adjacent to an intersection of the first turned edge and the fourth turned edge, wherein a third transition portion is located adjacent an intersection of the second turned edge and the third turned edge, and wherein a fourth transition portion is located adjacent an intersection of the second turned edge and the fourth turned edge (see figure above).
Claim 6
Saks further discloses a resilient layer (50) disposed at least partially on a first/interior side of the rigid layer (see figure 4, column 6 lines 44-46 and column 7 lines 29-34).
Claim 8
Saks further discloses the rigid layer is configured to protect a screen of an electronic device placed within the case, and wherein the minor height h could provide accessibility to the screen of the electronic device placed within the case.  The height of the turned edges of the case disclosed by Saks appears to be higher than the thickness of the electronic device placed within the case (see figure 9).  
Claim 9
Saks further discloses a resilient layer (50) disposed at least partially on a side/interior side of the rigid layer (see figure 4, column 6 lines 44-46 and column 7 lines 29-34).
Claim 10
Saks further discloses opening is configured to expose a camera (see column 4 lines 54-56).  
Claim 11
Saks further discloses the minor height h is reduced in comparison to the major height H (see figure above) capable to permit a user to observe text or images viewable on a screen of an electronic device received by the case (see figure above and figure 9). 
Claim 14
Saks further discloses a friction element (50) provided in some areas (intermittent) around the perimeter of the interior of the turned edges (see column 6 lines 57-65).  Saks further discloses the third and fourth turned edges comprise a greater thickness than the first and second turned edges.  Portions of the 3rd and 4th edges that include friction element (50) have greater thickness than portions of the 1st and 2nd edges that do not have the friction element (see figure 5).  
Claim 21
Saks further discloses the at least one transition portion comprise a step (see figure above).
Claims 19 and 20
Saks further discloses the minor height h is less than the height of the corresponding first and second side of the electronic device (see figure 3), and wherein the major height H is greater than or substantially the same the height of the corresponding first and second side of the electronic device (see figure 9).
Claims 2-5, 7, 13, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeGette (US 2010/0072334).

    PNG
    media_image2.png
    353
    527
    media_image2.png
    Greyscale

Claims 2 and 18
LeGette discloses a case (2) for partially enclosing an electronic device, the case comprising a rigid layer (see [0090]) comprising a base (10), at least one opening (20) located in a central portion of the rigid layer of the case, and a plurality of turned edges, wherein the plurality of turned edges comprise a first and second turned edge corresponding to a first and second side of an electronic device (70) and a third and fourth turned edge corresponding with a top and bottom of the electronic device (see figure 2); the plurality of turned edges comprise both a major height H and a minor height h, wherein the major height H and minor height h are measured from the base; and the major height H is reduced to the minor height h by at least one transition portion (see figure above).  
Claim 3
LeGette further discloses the at least one transition portion comprises four transition portions, wherein a first transition portion is located adjacent to an intersection of the first turned edge and the third turned edge, wherein a second transition portion is located adjacent to an intersection of the first turned edge and the fourth turned edge, wherein a third transition portion is located adjacent an intersection of the second turned edge and the third turned edge, and wherein a fourth transition portion is located adjacent an intersection of the second turned edge and the fourth turned edge (see figure above).
Claim 4
LeGette further discloses the at least one transition portion comprises at least two transition portions, one transition portion located along the first turned edge and another transition portion located along the second turned edge (see figure above).
Claim 5
LeGette further discloses each of the first and second turned edges comprises a first transition portion and a second transition portion.  Each of the turned first and second edges comprises multiple transitions which are defined by change of height in each of the turned edges (see figure above).
Claim 7
LeGette further discloses the minor height h is continuous along the first and second turned edges (see figure above).
Claim 8
LeGette further discloses the rigid layer is configured to protect a screen of an electronic device placed within the case, and wherein the minor height h could provide accessibility to the screen of the electronic device placed within the case.  The height of the turned edges of the case disclosed by LeGette appears to be at least the same height as the thickness of the electronic device placed within the case (see figure 6).
Claim 13
LeGette further discloses the major height H, minor height h and the transition portion located along the first turned edge is symmetrical to the major height H, minor height h and the transition portion located along the second turned edge (see figure above).
Claims 19 and 20
LeGette further discloses the minor height h is less than the height of the corresponding first and second side of the electronic device, and wherein the major height H is greater, or at least substantially the same as the height of the corresponding first and second side of the electronic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LeGette (US 2010/0072334) as applied to claim 2 above.
Claim 10
LeGette does not explicitly disclose the case including at least one opening configured to expose an element selected from the group consisting of a speaker, a microphone, a camera, a charging port, an audio jack, a screen, a button, a tab and a logo.  However, in embodiment from figure 11, LeGette discloses an opening (317) to expose a camera eye of an electronic device (see [0111]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case (embodiment of figures 3) of LeGette including an opening that aligned with a camera of the electronic device for allowing the user to use the camera of the electronic device while the case is mounted to the electronic device.
Claim 12
LeGette further discloses the at least one transition portion comprise a taper (see figure above).  From the argument the transitions of LeGette are not taper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of LeGette having a smooth/taper transitions since it is a matter of design choice the transitions smooth or step provided in the case.  Please note Applicant Written Description, paragraph 24, does not provide any criticality for the transition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736